DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 11-15, 17, 19-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method of adjusting an adjusting part of a vehicle, wherein either the adjusting part or the vehicle includes a sensor device configured to detect a possible obstacle disposed in an adjustment path of the adjusting part in order to block, stop and/or reverse an adjustment movement of the adjusting part, the method comprising: generating electronically a first degree of measurement certainty of based on the sensor device's capability to detect the obstacle in the adjustment path prior to or during a first adjustment of the adjusting part; signaling, by at least one status indicator, first current status information based on the first degree of the measurement certainty to a user to inform the user of the first degree of measurement certainty; generating electronically a second degree of measurement certainty of the sensor device based on the sensor device's capability to detect the obstacle in the adjustment path prior to or during a second adjustment of the adjusting part, wherein the second degree of measurement certainty is different than the first; and signaling, by the at least one status indicator, second current status information based on the second degree of measurement certainty to the user to inform the user of the second degree of measurement certainty, wherein the second current status information is different than the first current status information
Prior arts of record fail to disclose “A method of adjusting an adjusting part of a vehicle, wherein either the adjusting part or the vehicle includes a sensor device configured to detect a possible obstacle disposed in an adjustment path of the adjusting part in order to block, stop and/or reverse an adjustment movement of the adjusting part, the method comprising: generating electronically a first degree of measurement certainty of based on the sensor device's capability to detect the obstacle in the adjustment path prior to or during a first adjustment of the adjusting part; signaling, by at least one status indicator, first current status information based on the first degree of the measurement certainty to a user to inform the user of the first degree of measurement certainty; generating electronically a second degree of measurement certainty of the sensor device based on the sensor device's capability to detect the obstacle in the adjustment path prior to or during a second adjustment of the adjusting part, wherein the second degree of measurement certainty is different than the first; and signaling, by the at least one status indicator, second current status information based on the second degree of measurement certainty to the user to inform the user of the second degree of measurement certainty, wherein the second current status information is different than the first current status information
Claims 2-7, 11-15, 17 and 21 depend on and further limit of independent claim 1, therefore claims 2-7, 11-15, 17 and 21 are considered allowable for the same reason.
Regarding claim 23, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 23 "An adjusting device configured to control an adjustment and an adjustment movement of an adjusting part of a vehicle, and including at least one sensor device configured to detect a possible obstacle in an adjustment path of the adjusting part in order to block, to stop and/or to reverse the adjustment movement, the adjusting device comprising: an electronic 
Prior arts of record fail to disclose “An adjusting device configured to control an adjustment and an adjustment movement of an adjusting part of a vehicle, and including at least one sensor device configured to detect a possible obstacle in an adjustment path of the adjusting part in order to block, to stop and/or to reverse the adjustment movement, the adjusting device comprising: an electronic control system configured to: generate a first degree of measurement certainty of the sensor device based on the sensor's device capability to detect the obstacle in the adjustment path, in response to receiving a first operator control request to adjust the adjusting part, signal first current status information based on the first degree of the measurement certainty to a user to inform the user of the first degree of measurement certainty, generate a second degree 
Claims 19-20 and 24-25 depend on and further limit of independent claim 23, therefore claims 19-20 and 24-25 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683